Citation Nr: 1140948	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-21 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease with stent placement.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for mitral regurgitation, also diagnosed as heart murmur, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously remanded by the Board in March 2010.

The Board notes that the Board's March 2010 remand included the issue of entitlement to service connection for a heart disability manifested by a systolic murmur.  In an April 2011 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for mitral regurgitation, also diagnosed as heart murmur.  The grant of service connection for mitral regurgitation constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  However, the Veteran submitted a notice of disagreement within the applicable time period, which was regarding the down-stream element of assignment of an initial disability rating.  

In January 2010, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.

The issue of entitlement to an increased rating for mitral regurgitation is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Coronary artery disease with stent placement was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to such service; the Veteran's coronary artery disease is not causally related to nor has it been aggravated by his service-connected mitral regurgitation, also diagnosed as heart murmur.

2.  Hypertension was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to such service; the Veteran's hypertension is not causally related to nor has it been aggravated by his service-connected mitral regurgitation, also diagnosed as heart murmur.


CONCLUSIONS OF LAW

1.  The Veteran's claimed coronary artery disease was neither incurred in nor aggravated by his active duty service, nor may it be presumed to have been so incurred in or aggravated by such service, nor is coronary artery disease proximately due to or aggravated by the Veteran's service-connected mitral regurgitation, also diagnosed as heart murmur.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  The Veteran's claimed hypertension was neither incurred in nor aggravated by his active duty service, nor may it be presumed to have been so incurred in or aggravated by such service, nor is hypertension proximately due to or aggravated by the Veteran's service-connected mitral regurgitation, also diagnosed as heart murmur.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2005.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  In July 2006, the RO provided the appellant additional information regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  His claim was readjudicated in May 2007 via a statement of the case, thereby curing any timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The contents of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records and private treatment records are on file.  The Veteran has not indicated that there are relevant, available records which would support his service connection issues.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA and VA fee basis examinations in August 2005, June 2009, and April 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are thorough and contain sufficient information to decide the issues of entitlement to service connection for coronary artery disease with stent placement and hypertension.  Thus, the Board finds that further examination is not necessary with regard to these issues.

The Board finds there was substantial compliance with its March 2010 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination 'more than substantially complied with the Board's remand order').  In this regard, an additional VA medical examination was administered in April 2010.  The Board notes that its remand instructions specifically requested that the VA examination be administered by a cardiologist.  However, the Board observes that the examination was administered by a staff physician, and the report states that there were no cardiologists on staff at that facility.  The Board finds that there was substantial compliance with the terms of its remand instructions.  In this regard, the Board notes that an examination administered by a cardiologist was not possible, since there were none at the VA facility.  Therefore, the Board will proceed to review and decide the claim based on the evidence that is of record.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issues of entitlement to service connection for coronary artery disease with stent placement and hypertension, and the Veteran is not prejudiced by a decision on the claim at this time.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.309(e), if a veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases set forth in 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  These diseases include ischemic heart disease (including coronary heart disease).  38 C.F.R. § 3.309(e).

The Board notes that VA recently amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea, which was effective February 24, 2011.  Specifically, the regulation reads as follows:

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

38 C.F.R. § 3.307(a)(6)(iv).

However, this new regulation is inapplicable to the Veteran even though he served in Korea, as his service records clearly show that his active duty service did not begin until September 1971.  Also, his records do not reflect any service in the Republic of Vietnam.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 252 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is seeking entitlement to service connection for coronary artery disease with stent placement and hypertension.  The Board finds that the record adequately raises the theory of entitlement to coronary artery disease with stent placement and hypertension on a secondary basis, given that an April 2011 rating decision granted service connection for mitral regurgitation, also diagnosed as heart murmur.  See Robinson v. Shinseki, 557 F.3d 1355, 1361-62 (2009).

The Board notes that it has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the veteran).

During the Veteran's September 1971 examination for enlistment for active duty service, the Veteran expressly denied that he currently had or had previously experienced pain or pressure in his chest, palpitation or pounding heart, heart trouble, and high blood pressure.  At this time, the examiner evaluated the Veteran's heart (thrust, size, rhythm, and sounds) as clinically normal, and his blood pressure reading while sitting was 130/50.  The examiner ultimately found the Veteran qualified for enlistment.  Since the Veteran's service entrance examination did not note any cardiovascular disabilities, the Veteran is presumed to have been in sound physical condition prior to his active duty service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service treatment records do not reference any complaints of or treatment for heart problems or hypertension.

During the Veteran's military separation examination in April 1973, the Veteran again expressly denied pain or pressure in his chest, palpitation or pounding heart, heart trouble, and high blood pressure.  The examiner found the Veteran to have a grade II/VI early systolic murmur with probable flow, and his blood pressure reading while sitting was 120/70.  In connection with the Veteran's separation examination, an x-ray report documented negative results of his chest.  The examiner ultimately found the Veteran qualified for separation.

A private treatment record from September 1999 documents that the Veteran reported a new-onset chest pain.  An electrocardiogram demonstrated evidence of an acute inferior wall myocardial infarction.  The Veteran underwent a left heart catheterization, along with a percutaneous transluminal coronary angioplasty (PTCA)/stenting of the right coronary artery.

The Veteran was afforded a VA fee basis examination in August 2005.  During the examination, the Veteran had complaints of shortness of breath, fatigue, dizziness, depression, and angina.  He reported that these symptoms occurred during flare-ups and he takes medication for hypertension, which he started in 1999.  He also had complaints of being lightheaded, anxious, and a poor energy level.  The Veteran attributed these symptoms to his high blood pressure and to his cardiac condition.  On examination, the Veteran's blood pressure readings were 130/70, 130/80, and 140/90.  The examiner found the Veteran's heart (S1 and S2) to have regular rate and rhythm, and also found "[n]o evidence for congestive heart failure, cardiomegaly, or cor pulmonale."  An x-ray of the Veteran's chest revealed no active pulmonary disease.  The Veteran was diagnosed with coronary artery disease status post stent and hypertension.  The examiner concluded that it was less likely than not that the Veteran's coronary artery disease status post stent and hypertension was related to his military service.  The examiner's rationale was that there was no evidence of hypertensive heart disease, since MET was 9.

As part of the VA fee basis examination, the Veteran also underwent a stress test.  The Veteran exercised for 14 minutes on the Bruce Protocol.  The Veteran achieved a peak workload of 15 METS and reached a maximum heart rate of 120 beats per minute.  The ECG response to exercise was normal with no ST-T abnormalities or arrhythmias induced by exercise.  The conclusions of the test were: functional capacity of 15 METS, chronotropic incompetence, no ischemia demonstrated, and normal blood pressure response.  The VA fee basis examiner offered an addendum opinion based on the stress test results.  The examiner stated that there was no change in his diagnosis; the Veteran was status post stent placement for coronary artery disease; his METS level was changed to 15.

The Veteran submitted a letter from his treating physician, dated in April 2006.  The letter states that the Veteran had been under the physician's care since 1999 status post remote inferior wall myocardial infarction in September 1999, and at that time he underwent stenting of the right coronary artery.  Subsequent catheterization in October 2003 showed that the Veteran's stent in the right coronary artery to be patent.  The Veteran had a 40 percent distal right coronary artery stenosis, 30 percent mid left anterior descending artery stenosis, and a 99 percent stenosis in a small branch of an obtuse marginal artery, which was treated medically.  The physician noted that the Veteran was also being treated for stable angina, hyperlipidemia, nonobstructive plaquing of the carotid arteries, and moderate 2+ aortic insufficiency with moderate 2+mitral regurgitation documented on previous echocardiograms.  The Veteran was on a regimen of Lipitor, aspirin, atenolol, and took Xanax on a p.r.n. basis.  The Veteran's cholesterols and blood pressure had been well controlled, and he had had no angina in quite some time.

In support of his claim, the Veteran submitted a private medical opinion, dated in January 2007.  The opinion stated that the Veteran had 2+ moderate aortic insufficiency and 2+ moderate mitral regurgitation, which were being managed medically.  The physician concluded that it was highly likely that the Veteran's valvular heart disease may have developed during his active duty service, given that the Veteran's service entrance examination did not indicate a heart murmur and his service separation examination diagnosed a heart murmur.

In June 2009, the Veteran was afforded a VA examination.  The examiner stated that the Veteran's service treatment records and VA records were reviewed, but that his private medical records were not reviewed.  During the examination, the Veteran reported that he had a heart attack in 1999, and that the course since onset had been stable.  He reported that he was taking medication for his disability.  The Veteran denied a history of congestive heart disease, rheumatic heart disease, hypertensive heart disease, syphilitic heart disease, endocarditis, and pericarditis.  The Veteran also denied a history of syncope, fatigue, angina, dizziness, and dyspnea.  On examination, the Veteran's blood pressure reading was 151/82.  Jugular venous distention (JVD), click, and pericardial rub were absent.  The Veteran's heart sounds present were S1 and S2, and he had regular rhythm.  The Veteran had an aortic murmur.  The Veteran's chest shape and percussion was normal.  The Veteran's breath sounds were clear.  An x-ray found the Veteran's heart size to be normal.

The examiner diagnosed the Veteran with a systolic murmur and coronary artery disease with 2 stents.  The examiner concluded that it was less likely than not that the Veteran's coronary artery disease was caused by or a result of the systolic murmur, given that there was no medical relationship between a murmur and coronary artery disease.

The Veteran provided testimony regarding his claimed coronary artery disease and hypertension during a January 2010 Board hearing.  During the hearing, the Veteran testified that his coronary artery disease and hypertension were related to his active duty service, specifically including his service in Korea.  He also testified that that his coronary artery disease and hypertension may be related to his murmur.

Pursuant to the Board's March 2010 remand instructions, the Veteran was afforded another VA examination in April 2010.  The examiner noted that the Veteran's claims file was reviewed.  During the examination, the Veteran denied a history of rheumatic heart disease, hypertensive heart disease, heart rhythm disturbance, vavular heart disease including prosthetic valve, congestive heart failure, other heart disease, angina, dizziness, syncope, fatigue, and dyspnea.  The Veteran also denied a history of hypertensive renal disease, stroke/transient ischemic attack (TIA) related to hypertension, nosebleeds related to hypertension, and headaches related to hypertension.

The examiner noted that the Veteran's risk factors for coronary artery disease included: smoking one pack per day for 30 years before quitting in 1999, positive family history of coronary artery disease, high cholesterol, and hypertension.  The examiner noted that an aortic insufficiency was also found on echocardiogram, but this valvular condition does not cause a systolic murmur.

On examination, the Veteran's blood pressure readings were 154/80, 152/82, and 148/78.  Cardiac examination revealed no evidence of congestive heart failure or pulmonary hypertension.  The Veteran's heart sounds present were S1 and S2, and he had regular rhythm.  There was no evidence of abnormal breath sounds.  Posterior myocardial infarction (PMI) was noted as 5th intercostal space (ICS) MCL.  The Veteran had a murmur.  An x-ray found the Veteran's heart size to be normal.

The examiner diagnosed the Veteran with essential hypertension and coronary artery disease.  The examiner concluded that it was less likely as not that the Veteran's hypertension was caused by or a result of his active duty service, given that his blood pressure reading at the time of discharge was 120/70, and there was no documentation of elevated blood pressure while in the service or the years prior to his heart attack in 1999.  The examiner further stated that due to the normal blood pressure at the time of separation and no documentation of high blood pressure in the immediate years following active duty, it was unlikely that his current hypertension was related to his military service.  The examiner concluded that the Veteran's coronary artery disease as documented by angiographic studies was typical of atherosclerotic plaque obstructing the circulation.  The examiner stated that this obstruction was attributed to conditions experienced by the Veteran, to include: smoking, high cholesterol, positive family history of coronary artery disease, and hypertension.  The examiner also concluded that the Veteran's mitral valve abnormality was asymptomatic, does not compromise heart function, and had not resulted in or aggravated any other cardiovascular disability.  The examiner also stated that the mitral valve conditions are not reported to effect the coronary artery circulation or effect risk factors for coronary artery disease.

The Board notes that the Veteran's service records show that his duties included that of a medical corpsman.  The Board therefore assumes that the Veteran does have some medical training.  Therefore, he may be assigned some degree of competency to address matters such as the etiology, aggravation, or diagnosis of medical disorders.  However, the Board assigns minimal probative weight to the Veteran's contentions regarding causation, aggravation, or diagnosis.  In this regard, to the extent his statements are competent evidence of experiencing general symptoms of heart problems, they are far outweighed by the medical nexus opinions.

To the extent the Veteran intends to suggest that he has had coronary artery disease and hypertension since service, the Board finds his account to be inconsistent with the other evidence of record, specifically including the negative separation examination.  Also, significantly, at the time of discharge the Veteran expressly denied pain or pressure in his chest, palpitation or pounding heart, heart trouble, and high blood pressure.  In addition, treatment records do not document treatment for coronary artery disease or hypertension until 1999.  The lack of post-service medical records documenting the Veteran's claimed coronary artery disease and hypertension until many years after leaving active duty is probative to the issue of chronicity of the disability.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board finds that service connection on a direct basis is not warranted for coronary artery disease or hypertension.  Service medical records are silent for any complaints of, treatments for, or diagnosis of coronary artery disease or hypertension.  No coronary artery disease or hypertension was diagnosed during the Veteran's active duty service, or for many years following service.  The absence of pertinent complaint or diagnosis in the service medical records, and the pertinently normal clinical findings during service and on the April 1973 separation examination, strongly suggest that neither the Veteran nor trained medical professionals believed that he suffered from coronary artery disease or hypertension during service or at the time of this separation from service.  In sum, there is no competent or credible evidence suggesting that the Veteran was diagnosed with coronary artery disease or hypertension during service or within the one year presumptive period following service, nor is there supporting evidence to suggest any continuity of coronary artery disease or hypertension from service to show a nexus to service.  Therefore, service connection for coronary artery disease and hypertension is not warranted on a direct basis.

The Board finds that service connection for coronary artery disease and hypertension as secondary to mitral regurgitation is also not warranted.  Considering the totality of the evidence, the Board is presented with an evidentiary record which persuasively weighs against service connection for the Veteran's coronary artery disease and hypertension as secondary to mitral regurgitation.  The evidence against such a link includes the VA medical opinion from the April 2010 examination.  Significantly, the examiner concluded that the Veteran's mitral valve abnormality had not resulted in or aggravated any other cardiovascular disability.  In addition, the VA examiner from June 2009 concluded that it was less likely than not that the Veteran's coronary artery disease was caused by or a result of the systolic murmur, given that there was no medical relationship between a murmur and coronary artery disease.

The Board must resolve the decisive medical questions in this case by relying upon the most probative competent medical findings addressing the Veteran's specific case.  The Board has the authority to discount the weight and probity of evidence in light of its inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board finds that the most persuasive probative analyses of the decisive medical questions at issue are the opinions from the August 2005, June 2009, and April 2010 VA and VA fee basis examinations.  The Board observes that none of these opinions presented a basis for finding that the Veteran's coronary artery disease or hypertension is etiologically related to his active duty service or service-connected mitral regurgitation.  The only evidence in favor of a link includes the Veteran's statements, which the Board finds unpersuasive in light of the other evidence of record.

The Board sympathizes with the Veteran, recognizes his service and understands fully his contentions.  Nevertheless, after thorough review of the evidence currently of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for coronary artery disease and hypertension, to include as secondary to mitral regurgitation, also diagnosed as heart murmur.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for coronary artery disease and hypertension is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for coronary artery disease with stent placement is not warranted.  Entitlement to service connection for hypertension is not warranted.  To this extent, the appeal is denied.


REMAND

By rating decision in April 2011, the AMC granted service connection for mitral regurgitation, also diagnosed as heart murmur, and assigned a 0 percent rating.  In May 2011, a notice of disagreement initiating an appeal for assignment of a higher initial disability rating was received.  The May 2011 communication constituted a timely notice of disagreement.  Under the circumstances, the case must be returned for issuance of a statement of the case so that the Veteran may have the opportunity to complete an appeal on the mitral regurgitation rating issue by filing a timely substantive appeal if he so desires.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action to issue a statement of the case to the Veteran addressing the issue of entitlement to an initial rating in excess of 0 percent for mitral regurgitation, also diagnosed as heart murmur.  The Veteran should be clearly advised of the need to file a timely substantive appeal in response to such statement of the case if he desires to complete an appeal.  If, and only if, a timely substantive appeal is received, the mitral regurgitation issue should be certified on appeal to the Board for the purpose of appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


